                 Case 1:20-cv-05925-LGS Document 12 Filed 10/09/20 Page 1 of 1

                                                                                               YAAKOV SAKS*
                                                                                                 JUDAH STEIN 
                                                                                            RAPHAEL DEUTSCH ^
                                                                                               RACHEL DRAKE ▪
                                                                                                DAVID FORCE 

                                                                                           NJ & NY Bar Admissions
                                                                                            ^ CT & NJ Bar Admissions
                                                                                                    ▪ NJ Bar Admission
                                                                                       *Federal Court Bar Admissions
                                                                         CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


        285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com



       October 8, 2020

       Via CM/ECF
       The Honorable Lorna G. Schofield
       United States District Court
       Southern District of New York

               Re:    Guglielmo vs Fun.com, Inc.
                      Case #: 1:20-cv-05925-LGS

       Dear Judge Schofield:

       We represent the plaintiff in the above matter. We write with the consent of the Defendant to
       respectfully request that the initial conference currently scheduled for October 15, 2020 at 10:40am
       be adjourned for at least 30 days. Counsel for Plaintiff and Defendant are in settlement discussions
       and have exchanged documents and statements that are presently being reviewed.

       This is the first request for an adjournment.

       We thank Your Honor and the Court for its kind considerations and courtesies.


                                                                    Respectfully submitted,

                                                                    s/ David Force
                                                                    David Force, Esq.
The application is GRANTED in part. The initial pre-trial conference scheduled for October 15, 2020, (Dkt. No. 6), is
ADJOURNED to October 29, 2020, at 10:40 A.M. The conference will be telephonic and will occur on the following
conference line: 888-363-4749, access code: 5583333. The time of the conference is approximate, but the parties
shall be prepared to begin at the scheduled time. Pursuant to the Court's Individual Rules, by October 22, 2020,
the parties shall file a proposed case management plan and joint letter.

The parties are advised that the Court does not ordinarily adjourn initial pretrial conferences pending settlement
discussions. If and when the parties reach a settlement agreement, the parties shall file a joint letter, informing the
Court of their agreement.

Dated: October 9, 2020
       New York, New York
